     Case 2:20-cv-05044-DMG-AFM Document 17 Filed 06/23/20 Page 1 of 4 Page ID #:57



      Michael N. Feuer, City Attorney
 1    Kathleen A. Kenealy, Chief Assistant City Attorney (SBN 212289)
      Scott Marcus, Senior Assistant City Attorney (SBN 184980)
 2    Gabriel S. Dermer, Assistant City Attorney (SBN 229424)
      Jeffrey L. Goss, Deputy City Attorney (SBN 178597)
 3    200 North Main Street, City Hall East, 6th Floor
      Los Angeles, California 90012
 4    Telephone: 213-978-7564
      Facsimile: 213-978-7011
 5    Email:       jeffrey.goss@lacity.org
 6    Attorneys for Defendant CITY OF LOS ANGELES
 7
      Mohammad Tajsar (SBN 280152)
 8    mtajsar@aclusocal.org
      ACLU Foundation of Southern California
 9    1313 West 8th Street
      Los Angeles, CA 90017
10    Telephone: 213-977-9500
      Facsimile: 213-977-5297
11
      Attorneys for Plaintiffs Justin Sanchez and Eric Alejo
12    (counsel listing continued on next page)
13
14                              UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16
      JUSTIN SANCHEZ, et al.,                 No. 2:20-cv-05044-DMG (AFMx)
17
                  Plaintiffs,                 The Hon. Dolly M. Gee
18
                         v.
19                                            STIPULATION TO EXTEND TIME FOR
      CITY OF LOS ANGELES, et al.,            DEFENDANTS TO RESPOND TO INITIAL
20
                  Defendants.                 COMPLAINT BY NOT MORE THAN 30
21                                            DAYS (L.R. 8-3)
22
                                              Complaint Filed:        June 8, 2020
23
24                                            Complaint Served:      June 11, 2020
                                              Current Response Date: July 2, 2020
25                                            New Response Date:     July 31, 2020
26
27
28
                                                  1

           Joint Stipulation re Extending Defendants’ Time to Respond (Local Rule 8-3)
     Case 2:20-cv-05044-DMG-AFM Document 17 Filed 06/23/20 Page 2 of 4 Page ID #:58



       Jacob A. Snow (SBN 270988)
 1     jsnow@aclunc.org
       ACLU Foundation of Northern California
 2     39 Drumm Street
       San Francisco, CA 94111
 3     Telephone: 415-621-2493
       Facsimile: 415-255-8437
 4
       Attorneys for Plaintiffs Justin Sanchez and Eric Alejo
 5
 6     Jennifer Lynch (SBN 240701)
       jlynch@eff.org
 7     Electronic Frontier Foundation
       815 Eddy Street
 8     San Francisco, CA 94109
       Telephone: 415-463-9333
 9     Facsimile: 415-436-9993
10     Attorneys for Plaintiffs Justin Sanchez and Eric Alejo
11     Douglas E. Mirell (SBN 94169)
       DMirell@ggfirm.com
12     Timothy J. Toohey (SBN 140117)
       TToohey@ggfirm.com
13     Greenberg Glusker Fields Claman & Machtinger LLP
       2049 Century Park East, Suite 2600
14     Los Angeles, CA 90067
15     Telephone: 310-553-3610
       Facsimile: 310-353-0687
16     Attorneys for Plaintiffs Justin Sanchez and Eric Alejo
17
18
19          TO THE COURT, COUNSEL OF RECORD, AND ALL PARTIES:
20          Plaintiffs Justin Sanchez and Eric Alejo (“Plaintiffs”) and Defendants City of Los
21    Angeles (“City”) and the Los Angeles Department of Transportation (“LADOT”)
22    (collectively “Defendants”) have stipulated to the extension of time for Defendants to
23    Answer or Otherwise Respond to Plaintiffs’ Complaint as follows:
24          Plaintiffs and the Defendants, by and through their respective attorneys of record,
25    hereby stipulate and agree as follows:
26          WHEREAS, Plaintiffs filed their Complaint on June 8, 2020;
27          WHEREAS, Plaintiffs served the Summons and Complaint on the Defendants on
28    June 11, 2020;
                                                  2

           Joint Stipulation re Extending Defendants’ Time to Respond (Local Rule 8-3)
     Case 2:20-cv-05044-DMG-AFM Document 17 Filed 06/23/20 Page 3 of 4 Page ID #:59




 1          WHEREAS, the Defendants’ responsive pleading is currently due to be filed on or
 2    before July 2, 2020;
 3          WHEREAS, Defendants desire additional time to investigate, prepare, and file
 4    their responsive pleading, up to and including July 31, 2020;
 5          WHEREAS, there have been no prior stipulations to extend the time to file a
 6    responsive pleading in this matter.
 7          THEREFORE, BASED ON THE FOREGOING FACTS, THE PARTIES,
 8    BY AND THROUGH THEIR ATTORNEYS OF RECORD, HEREBY AGREE
 9    AND STIPULATE THAT:
10          1.     Defendants’ last day to file their pleading in response to the Complaint on
11                 file in this matter is extended to July 31, 2020.
12          IT IS SO STIUPLATED AND AGREED.
13
14    Dated: June 22, 2020        MICHAEL N. FEUER, City Attorney
                                  KATHLEEN A. KENEALY, Chief Asst. City Attorney
15                                SCOTT MARCUS, Senior Assistance City Attorney
                                  GABRIEL S. DERMER, Assistant City Attorney
16                                JEFFREY L. GOSS, Deputy City Attorney
17
18                                 /s/ Jeffrey L. Goss
                                  Jeffrey L. Goss
19                                Deputy City Attorney
                                  Attorneys for Defendant City of Los Angeles
20
21    Dated: June 22, 2020        ACLU Foundation of Southern California
                                  ACLU Foundation of Northern California
22                                Electronic Frontier Foundation
                                  Greenberg Glusker Fields Claman & Machtinger LLP
23
                                  /s/ Mohammad Tajsar
24                                Mohammad Tajsar
25                                Attorneys for Plaintiffs Justin Sanchez and Eric Alejo
26
27
28
                                                   3

           Joint Stipulation re Extending Defendants’ Time to Respond (Local Rule 8-3)
     Case 2:20-cv-05044-DMG-AFM Document 17 Filed 06/23/20 Page 4 of 4 Page ID #:60




 1                                 SIGNATURE ATTESTATION
 2          All other signatories listed, and on whose behalf the filing is submitted, concur in
 3    the filing’s content and have authorized the filing.
 4
      June 22, 2020                          /s/       Jeffrey L. Goss
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4

           Joint Stipulation re Extending Defendants’ Time to Respond (Local Rule 8-3)
